EXHIBIT 99.906CERT CERTIFICATION BY THE PRINCIPAL EXECUTIVE OFFICER OF ARIEL INVESTMENT TRUST PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (18 U.S.C. 1350) I, Mellody Hobson, am President (principal executive officer) of Ariel Investment Trust (the “Registrant”). This certification is being furnished pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in connection with the filing of the Registrant’s Semi-Annual Report on Form N-CSR for the period ended March 31, 2013 (the “Report”). I hereby certify that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 13, 2013 /s/ Mellody Hobson Mellody Hobson President and Principal Executive Officer CERTIFICATION BY THE PRINCIPAL EXECUTIVE OFFICER OF ARIEL INVESTMENT TRUST PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (18 U.S.C. 1350) I, Anita Zagrodnik, am Chief Financial Officer (principal financial officer) of Ariel Investment Trust (the “Registrant”). This certification is being furnished pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, in connection with the filing of the Registrant’s Semi-Annual Report on Form N-CSR for the period ended March 31, 2013 (the “Report”). I hereby certify that to the best of my knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and 2.The information contained in the Report fairly presents, in all material respects, the financialcondition and results of operations of the Company. Date: May 13, 2013 /s/ Anita Zagrodnik Anita Zagrodnik Treasurer and Chief Financial Officer
